COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                 §
IN RE:                                                             No. 08-16-00350-CV
                                                 §
ERIKA BICKHART,                                              AN ORIGINAL PROCEEDING
                                                 §
RELATOR                                                              IN MANDAMUS
                                                 §

                                       JUDGMENT

         The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Patrick M. Garcia, Judge of the 384th District Court of El Paso County,

Texas, and concludes that Relator’s petition for writ of mandamus and should be denied. We

therefore deny the petition for writ of mandamus, in accordance with the opinion of this Court.

         IT IS SO ORDERED THIS 17TH DAY OF FEBRUARY, 2017.


                                     YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.